Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated November 20, 2009, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant failed to show by clear and convincing evidence that special circumstances existed warranting a downward departure from his presumptive designation as a risk level two sex offender (see People v Bennis, 77 AD3d 896 [2010]; People v Lynk, 74 AD3d 929 [2010]; People v Colavito, 73 AD3d 1004, 1005 [2010]; People v Guaman, 8 AD3d 545 [2004]). Accordingly, the Supreme Court, after considering the mitigating factors advanced by the defendant, appropriately determined him to be a level two sex offender, and providently exercised its discretion in denying his request for a downward departure (see People v Bennis, 77 AD3d 896 [2010]; People v Foy, 49 AD3d 835 [2008]; People v Walker, 47 AD3d 692, 694 [2008]). Fisher, J.p., Angiolillo, Belen and Austin, JJ., concur.